 Exhibit 10.1
 



THIRD AMENDMENT TO LEASE




THIS THIRD AMENDMENT TO LEASE is made as of this 31st day of July, 2009 between
CLINTON UNITY GROUP, LLC, having its principal mailing address as P.O. Box 5301,
Clinton, New Jersey 08809 (hereinafter “Landlord”), and UNITY BANK, (formerly,
First Community Bank) a banking institution organized under the laws of the
State of New Jersey, having its principal offices at 64 Old Highway 22, Clinton,
New Jersey 08809, (hereinafter “Lessee”).


WITNESSETH


WHEREAS, Lessee occupies property located at 64 Old Highway 22, Clinton, New
Jersey identified on the Town of Clinton Tax Map as Block 22, Lot 22 inclusive
of all improvements thereon pursuant to a revised lease dated December 15, 1995
between Lessee and Landlord, amended by First Amendment to Lease dated March 1,
1997 (hereinafter collectively “the Lease”) and further amended by Second
Amendment to Lease dated September 19, 2003 (hereinafter collectively “the
Lease”); and


WHEREAS, Landlord and Lessee are mutually desirous of further amending the Lease
in this Third Amendment upon the terms, covenants and conditions hereinafter set
forth.


NOW, THEREFORE, for and in consideration of One ($1.00) Dollar and other good
and valuable consideration provided by each party to the other, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Lessee do herein agree
to amend the Lease in the manner following:


1.   LEASE TERM.  The Lease, as herein extended, shall remain in full force and
effect until December 31, 2013; unless otherwise extended by Section 8 (v)(e).


2.           BASE RENT.  The Base Rent from and after January 1, 2009 and for
the remaining term of the Lease as established in Paragraph 1 hereinabove shall
be $400,000.00 per annum payable monthly at the rate of $33,333.34


3.           ADDITIONAL RENT.    Lessee shall pay Landlord, as Additional Rent
annually, from and after January 1, 2009 through December 31, 2013, a sum in
addition to the Base Rent, as established in Paragraph 2 of this Agreement,
equal to the annual increase in the Consumer Price Index (CPI) for the New York
Metropolitan area.  The first said increase (commencing on January 1, 2010)
shall be based upon the increase in the CPI, if any, as of January 1, 2010 as
compared to the CPI, as it existed as of January 1, 2009.  Each annual increase
thereafter, if any, shall be calculated using the prior January 1st CPI, as the
base CPI in comparing same to the CPI, as it exists on January 1st of the year
for which the increase is being calculated; PROVIDED, HOWEVER, irrespective of
the actual CPI increase in any year during term hereof the actual increase in
rent attributable to CPI shall not exceed 3% per annum.  All Additional Rent is
to be payable annually in twelve (12) equal monthly installments, together with
monthly Base Rent payments as established by Paragraph 2.


4.           PAYMENT OF ACCRUED ADDITIONAL RENT.
4.1           Lessee agrees to pay, upon execution of this Agreement, all
Additional Rent, as described in the Lease, due and owing Landlord, as of the
date hereof .  Such payment shall be in full satisfaction of any claims of
Landlord for payment under the Lease for periods prior to the date hereof, and
Landlord shall have no further claims to any such payments.


4.2           Landlord agrees to expend that portion of the Additional Rent
payment paid by Lessee pursuant to Paragraph 4.1 of this Agreement attributable
to Landlord’s management fee, estimated to be approximately $27,600.00, as
reasonably required for capital repairs to the Leased Premises including, but
not limited to, the leased building’s HVAC, elevator, plumbing systems. Landlord
shall be responsible for the cost of any plans, architectural work and permits,
if any, needed to undertaker such work. Landlord shall provide Lessee with
invoices or other documents evidencing the expenditure of the approximate
$27,600.00 on the systems identified in this Paragraph.


5.           LANDLORD IMPROVEMENTS.  Landlord agrees to reseal and restripe the
existing driveway/parking areas located on the Leased Premises and paint the
exterior of the building situate thereon within 120 days of the date of this
Agreement.  These improvements are to be made at Landlord’s sole cost and
expense and with funds separate and distinct from the capital improvement funds
to be expended by Landlord pursuant to Paragraph 4.2 of this Agreement.


6.           PRO-RATION OF CAPITAL IMPROVEMENTS.  In the event Lessee acquires
ownership of the Leased Premises pursuant to its lawful exercise of the Purchase
Option Agreement as set forth in Paragraph 8 hereinafter, Lessee shall, at
closing of title and passage of Deed, reimburse Landlord pro-rata for Landlord’s
expenditures for (i) the improvements made pursuant to Paragraph 5 and (ii) all
capital improvements, other than those made pursuant to Paragraph 4
hereinabove.  The amount of the reimbursement shall be the amount of Landlord’s
actual out of pocket expense, as properly documented, reduced by a fraction, the
numerator of which is the number of months between the date Lessee acquires
title and December 31, 2013 and the denominator of which is sixty (60).


Example:


If Landlord expends $30,000.00 on Capital Improvements subsequent to the date of
this Amendment, in addition to any sums expanded by Landlord pursuant to
Paragraph 4 of this Amendment,
and remains in title for fifty percent of the time period calculated from date
of said expenditure to December 31, 2013 then Lessee shall be obligated to
reimburse Landlord in the amount of $15,000.00 at closing of title and passage
of Deed.






7.           TRIPLE NET LEASE.


7.1           On and after the date of this Agreement, other than as set forth
in Sections 4 and 5 hereof, Lessee shall assume all management and maintenance
obligations, for the Leased Premises including the payment at its sole cost and
expense of all “Operating Expenses”.  For the purpose of this Lease, “Operating
Expenses” are hereby defined to mean those expenses paid or incurred in
maintaining, operating and repairing the Leased Premises and all improvements
including the Building situate thereon, and shall include, without limitations,
the cost of electric utility service, ventilation and air-conditioning, water,
window cleaning, janitorial service, insurance including, but not limited to,
public liability insurance and worker’s compensation insurance, applicable to
the Leased Premises; taxes, as hereinafter defined; painting and decorating,
garbage disposal service, snow removal, security services, landscaping,
customary management fees paid to bona fide third parties retained by Lessee,
the charges of any independent contractor, employed by Lessee, who does any work
of operating, maintaining or repairing of the Leased Premises, or any other
expense or charge, whether or not hereinbefore mentioned, which in accordance
with generally accepted accounting and management principles would be considered
as an expense of maintaining, operating or repairing the Leased Premises,
inclusive of replacement costs, which replacement costs shall not include those
which are properly capitalized in accordance with sound accounting practice and
principles.  In addition to the foregoing, Operating Expenses shall also include
all costs and expenses for improvements required by any future governmental law
or regulation not applicable to the Building, as of the date of this Agreement,
and the cost of any such improvements treated as Operating Expenses and paid by
Lessee shall not be deemed capital improvements for purposes of Section 6
hereof; PROVIDED, HOWEVER, that the  costs of any improvements which are
capitalized pursuant to Section 7.4 shall be prorated over the useful life of
the improvement; and, PROVIDED FURTHER, that said proration shall be adjusted to
reflect Lessee’s exercises of its purchase option in the event same occurs in
such a manner as to ensure that Landlord is only responsible for the pro rata
cost attributable to its tenure of ownership after expiration of Lease term as
herein provided.  In addition, during the term hereof, Lessee shall retain in
place, at its cost but under the name of the Landlord, maintenance contracts
covering the elevator and HVAC systems of the Leased Premises (the Contracts”).
The Contracts shall either be those in place as of the date hereof, or
replacement maintenance agreements providing for comparable coverage. The
parties acknowledge that the current cost of the Contracts do not exceed $4,000
for the HVAC system and $3,500 for the elevator system. Nothing contained herein
shall alter or eliminate Landlord’s obligation to undertake structural repairs
or improvements in accordance with the terms of the Lease, and to pay for
repairs and improvements to the elevator and HVAC systems in excess of what is
covered under the Contracts.


Landlord represents, based upon knowledge, information and belief, that the
Leased Premises, as improved, shall satisfy all requirements of the American
Disabilities Act and the New Jersey Barrier Free Code and that any future costs
incurred by Landlord in complying with said act, as it existed as of the date of
this Lease shall be excepted from “Operating Expenses.”
 
7.2           Included within the definition of Operating Expenses hereinabove
referred to, are real estate taxes and assessments, as follows:


(a)  
There shall be included in Operating Expenses the amount of any real estate
taxes (or any successor taxes), assessments, sewer rents, rates and charges,
state and local taxes, transit taxes or any other governmental charge, general,
special, ordinary or extraordinary, hereinafter collectively called “taxes” (but
not including income or franchise taxes, “roll-back” taxes or any other taxes
imposed upon or measured by the Landlord’s income or profits, except if in
substitution for real estate taxes as hereinafter provided) which may now or
hereafter be levied or assessed against the lands and Building.  The Landlord
shall take the benefit of the provisions of any statute or ordinance permitting
any assessment to be paid over a period of time, for the purpose of inclusion in
Operating Expenses.



(b)  
In the event Landlord obtains a refund or a rebate of real estate taxes at any
time during the term of this Lease, Landlord shall pay to Lessee, Lessee’s
percentage of any such refund or rebate after deducting there from Landlord’s
costs and expenses incurred in effectuating any such refund or rebate, provided
the Lessee has paid the taxes to which said refund or rebate apply.



(c)  
Lessee shall have the right to appeal, at its cost and expense, any increase in
taxes not appealed by Landlord. In addition, Lessee shall have the right to
claim as a deduction any such taxes paid hereunder on its state and Federal tax
returns.

 
7.3
(a)  
The public liability insurance that shall be maintained by Lessee pursuant to
Paragraph 7.1 of this Agreement shall be a comprehensive general liability
insurance policy which will insure Landlord and Lessee against liability for
injury to or death of persons or loss or damage to their Leased Premises
occurring in or about the Leased Premises from an insurance company acceptable
to Landlord. Landlord’s approval of Lessee’s insurance company shall not be
unreasonably withheld. The minimum policy limits shall be Two Million
($2,000,000.00) Dollars combined single limit coverage for each occurrence with
general aggregate limit of Two Million ($2,000,000.00) Dollars.  Landlord shall
be named as an additional insured on all public liability insurance policies.

 
 
(b)  
 
The Lessee shall, at its own expense, maintain insurance on all of its property
of any type whatsoever located on the premises and shall at its own expense at
all times during the term of this Lease, maintain in full force for its
employees, all employees’ workers’ compensation insurance required under the
laws of the State of New Jersey.



(c)  
Lessee shall provide Landlord with copies of all insurance policies required to
be maintained in accordance with Paragraph 7.1 of this Agreement and proof of
payment for all premiums within ten (10) business days of said premiums being
paid.  In addition thereto, all insurance policies which, pursuant to this
Agreement name Landlord as an additional insured, shall state that the insurance
company cannot cancel or refuse to renew without at least ten (10) days notice
to Landlord.


 7.4         There shall be excluded from Operating Expenses all costs relating
to the Leased Premises and improvements situate thereon, which are properly
capitalized in accordance with sound accounting practices and principles (ie.
capital improvement costs) and fire/casualty and property damage insurance
(exclusive of insurance on Lessee’s property).


8.           LESSEE PURCHASE OPTION.    Landlord herein grants Lessee an option
to purchase the Leased Premises and all improvements constructed thereon from
Landlord pursuant to the following terms and conditions:


(a)  
Method of Exercising Option. Lessee shall exercise this option by providing
Landlord with written notice by certified mail return receipt requested of its
intention to do so at any time during the period established in subparagraph (b)
hereinafter.



(b)  
Time Period Within Which Options May Be Exercised.  Lessee must exercise this
option by written notice to Landlord in the manner  provided in Paragraph 8 (a)
between, and only between, July 1, 2011 and June 30, 2013.  If not exercised
during this period, then said option shall be deemed to be null and void and of
no further force in effect.



(c)  
Purchase Price.  The purchase price to be paid by Lessee to Landlord
upon execution of this said option shall be established in the manner following:



(i)  
Within forty-five (45) days of Landlord’s receipt of Lessee’s notice to exercise
its option to purchase, Landlord and Lessee shall both obtain and exchange
written appraisals from independent appraisers certified by the State of New
Jersey as a New Jersey State Certified General Appraiser.  All appraisals done
pursuant to this Amendment shall be based on the income approach.



(ii)  
If the difference in the value established by the independent appraisals
obtained by Landlord and Lessee is not more than 10 (10%) percent, then, in that
event, the purchase price shall be the average of the two appraisals plus
$500,000.00.



Example 1:


If the appraised value by the Lessee’s appraiser’s value equals $4,300,000.00
and Landlord’s appraiser’s value equals $4,500,000.00 then the purchase price
shall be $4,900,000.00 calculated in the manner following:
$4,300,000.00 + $4,500,000.00 ÷ 2 = $4,400,000.00 + $500,000.00 = $4,900,000.00


(iii)  
In the event that the independent appraisals obtained by Landlord and
Lessee vary by more than ten (10%) percent, then the appraisers selected by
Landlord and Lessee shall jointly select a third appraiser who shall prepare, at
Landlord and Lessee’s joint expense, a third appraisal.  The purchase price
shall be the average of the three appraisals plus $500,000

.


 Example 2:


If the appraised value by the Lessee’s appraiser’s value equals $4,000,000.00
and Landlord’s appraiser’s value equals $4,500,000.00 and the jointly selected
appraiser’s value is $4,400,000.00 then the purchase price shall be
$4,800,000.00.
$4,000,000.00 + $4,500,000.00 + $4,400,000.00= $12,900,000.00 ÷ 3 =
$4,300,000.00 + $500,000.00= $4,800,000.00


(iv)  
Closing of Title.  Landlord shall convey by Bargain and Sale Deed CVG at closing
of title, which shall take place at the offices of Benbrook & Benbrook, LLC,
1734 Route 31 North, Suite 1, Clinton, New Jersey on or before the 90th day
subsequent to the purchase price having been established.  At closing, Lessee
shall pay the purchase price by way of certified check or wire transfer to an
account designated by Landlord.  Closing of title, pursuant to Lessee’s exercise
of its option, shall be contingent upon the parties entering into a written
Contract of Sale, incorporating the express terms of said option as set forth in
this Lease Amendment and such other terms as the parties may agree to within 60
days of Lessee’s exercise of the option.  TIME BEING OF THE ESSENCE.



(v)  
Quality of Title.  Title to be conveyed to Lessee by Landlord shall be as set
forth in First American Title Company Title Insurance Policy #101358288 with the
exception of any mortgages or other monetary liens incurred by Landlord during
its tenure of ownership, all of which shall be satisfied at or prior to closing.





(d) Right to Assign. Lessee shall have the right to assign the purchase option
contained herein to its parent corporation or any subsidiary or affiliate with
Landlord’s consent.


(e) Continuation of Lease Term Pending Closing.  In the event Lessee provides
the notice required under paragraph (b) of its intention to exercise the
purchase option granted under paragraph (a) and closing of title has not
occurred by December 31, 2013, then the term of the Lease shall not terminate on
December 31, 2013, but shall remain in full force and effect, under its terms as
revised herein, until closing of title occurs.


9.           CONFLICT BETWEEN LEASE AND THIS AMENDMENT.  Wherever there is a
conflict between the language as set forth in this Agreement and the language as
set forth in the Lease, the language as set forth in this Amendment shall take
precedence and control.  Except as set forth in this Amendment, the Lease shall
remain in full force and effect.


10.           RATIFICATION.  Except, as altered by this Third Amendment the
Lease is ratified and confirmed in its entirety.


11.           RIGHT OF OFFSET. Notwithstanding any provision of the Lease, in
the event the Landlord is late in any payment due under that certain mortgage
loan originally closed on December 23, 2003 in the original principal amount of
$3,750,000 or the note evidencing such loan payable to Lessee ( as such loan has
been or may be modified in the future, the “Loan”), Lessee shall have the right
to offset the amount of any such late payment against any rental payment due
Landlord hereunder, and such offset shall not constitute a default by Lessee
hereunder.
 
 

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the parties hereunto set their hands and seals, or caused
these presents to be signed by their proper corporate officers and caused their
proper corporate seal to be affixed hereto.






LANDLORD:


CLINTON UNITY GROUP, L.L.C.
A New Jersey Limited Liability Company


Witness:                                                                       
/s/                                                                                    


/s/                                                              By:      Robert
Van Volkenburgh, Sr., Managing Member




/s/                                                                                  

David Dallas, Managing Member




LESSEE:


UNITY BANK
Witness:


/s/                                                                        /s/                                                                                     
                            
                 By:   James A. Hughes, President/CEO

 
 

--------------------------------------------------------------------------------

 
